Citation Nr: 0732484	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Yvette Byrd


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  The veteran testified 
before the undersigned Veterans Law Judge in June 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as depression controlled by medication, 
concentration and short-term memory problems, chronic sleep 
impairment with nightmares, exaggerated startle response, 
intrusive thoughts about Vietnam, visual hallucinations, and 
impaired impulse control.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After review of the claims folder, the Board finds that 
letters dated in April 2004, September 2006, and December 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
September 2006 letter advised the veteran what information 
and evidence was necessary to substantiate his claim for a 
higher initial evaluation for PTSD.  Additionally, the April 
2004 and December 2006 letters advised him what information 
and evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies, and informed him that he must submit any 
additional evidence and argument concerning the evaluated 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was also 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  

The Board notes that full VCAA notice was not sent to the 
veteran until after the September 2004 rating decision.  
However, to the extent that the notice was not given prior to 
the initial adjudication of the claim in accordance with 
Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notice provided to the veteran in the April 
2004, September 2006, and December 2006 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran was provided ample opportunity to submit additional 
evidence and information.  The Board further notes that he 
was given adequate opportunity to fully participate in the 
adjudicatory process.  Under these circumstances, remanding 
this appeal would only unnecessarily delay the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision holding that the VCAA notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The September 2006 and December 2006 
letters provided such notice.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran's 
service medical records are associated with the claims 
folder, as well as all relevant VA treatment records.  He has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the veteran was afforded a VA examination in conjunction with 
his claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2007).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, the Board finds that 
there is no competent evidence that the veteran's PTSD has 
increased in severity during this appeal; therefore, a staged 
rating is unnecessary.

The veteran is currently assigned an initial disability 
rating of 50 percent, effective September 29, 2003, pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The 
veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  More specifically, he asserts that the 
current evaluation assigned does not accurately reflect the 
severity of the symptomatology associated with his PTSD.

Under the applicable rating criteria, a 50 percent evaluation 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

In considering the evidence under the laws and regulations, 
the Board concludes that the veteran's PTSD symptoms are not 
severe enough to warrant a higher evaluation and that his 
symptoms more closely approximate that contemplated by his 
current 50 percent evaluation.  Therefore, as will be 
discussed in more detail, the evidence does not support a 
higher initial evaluation for PTSD.

Higher ratings under Diagnostic Code 9411 contemplate 
symptoms such as disorientation to time, place, or space, 
gross impairment in thought process or communication, 
illogical, obscure, or irrelevant speech, and neglect of 
personal appearance and hygiene.  However, as demonstrated by 
the medical evidence of record, the veteran exhibits none of 
these symptoms.  Rather, mental health records from 
throughout this appeal period indicate that the veteran 
dresses in clean clothes and appears well-groomed, speaks 
fluently with no abnormalities, expresses thoughts that are 
relevant and understandable, and is oriented to time, place, 
and person.  See VA examination report dated May 6, 2004; VA 
Mental Health Assessments dated in February and March 2004; 
VA mental health treatment records dated in April 2005, July 
2005, and January 2006.  The Board finds that this evidence 
weighs against assigning a higher initial evaluation to the 
veteran's service-connected PTSD.  

In addition to not displaying the symptomatology contemplated 
by 70 and 100 percent evaluations, the medical evidence does 
not indicate that the veteran demonstrates grossly 
inappropriate behavior or obsessional rituals that interfere 
with routine activities.  Nothing was noted regarding either 
of these criterion by the May 2004 VA examiner, and neither 
the veteran, nor any of the VA mental health professionals 
involved in the veteran's treatment, have identified and 
reported any incidents of inappropriate behavior or 
obsessional rituals.

The medical evidence demonstrates that the veteran does 
experience some level of depression, which requires 
medication.  However, the veteran's depressive symptoms more 
closely approximate those contemplated by a 50 percent 
evaluation than a 70 or 100 percent evaluation.  First, there 
is no evidence that the veteran experiences near-continuous 
panic.  In this regard, although many of his mental health 
records indicate a near-continuous sad or depressed mood, 
such records do not show anxiety.  Moreover, although the 
veteran's records may demonstrate near-continuous depression, 
there is no medical evidence that his depression affects his 
ability to function independently and effectively or that he 
is unable to perform activities of daily living.  The veteran 
testified at the June 2007 Board hearing that he is employed 
full-time.  Moreover, VA health records indicate that he is 
able to attend regular group therapy sessions, rent an 
apartment with his girlfriend, manage his own funds, change a 
tire, and manage his medication.  The Board finds that all of 
these activities strongly indicate that the veteran is able 
to complete activities of daily living to the extent that he 
is able to function independently and effectively.  

The veteran indicated on his VA Form-9 that he has memory 
loss, to include names of close family members, as well as 
homicidal and suicidal thoughts.  However, after review of 
the competent medical evidence, the Board finds that these 
statements are unsupported by the medical evidence of record.  
With respect to the veteran's claim of memory loss for names 
of close family members, the Board observes that the veteran 
underwent psychological testing at VA, including memory 
testing, in May 2004.  The examination report indicates that 
the veteran's reported immediate memory was poor, and that he 
was unable to complete the short-term memory exercises.  With 
respect to long-term memory, he stated that he could remember 
everything from the time he was a little boy up until he went 
to Vietnam.  He was also able to identify the current 
president and three others since 1950.  

Short-term memory loss is contemplated by the veteran's 
current 50 percent disability rating.  In order to warrant a 
higher evaluation such as 100 percent, the veteran must 
demonstrate memory loss for names of close relatives, own 
occupation, or own name.  Unfortunately, other than the 
veteran's own statements, there is no evidence of record 
supporting this criteria.  The veteran said that the 
remembered his childhood, which would likely include names of 
family members, and that throughout this appeal he has been 
able to adequately and accurately discuss his various 
employment situations since service.  There is no basis for 
finding that he has memory loss for his own name.  The Board 
finds that the evidence does not demonstrate memory loss of a 
severity contemplated by an evaluation in excess of 50 
percent.  

Regarding any suicidal ideation, the veteran reported passive 
suicidal ideation without intent or plan at a January 2006 
mental health check-up.  However, none of his remaining 
medical records mention any suicidal thoughts.  He 
specifically denied any suicidal or homicidal ideation at the 
May 2004 VA examination, and at VA mental health visits in 
September 2001, April 2005, July 2005, and December 2005.  
Thus, although the veteran may have had a few occasions of 
suicidal ideation, the Board finds that, throughout the 
duration of this appeal, such symptomatology is not supported 
by the contemporaneous medical evidence of record.

As for evidence of an inability to establish and maintain 
effective work and social relationships, the evidence 
demonstrates that the veteran has a preference for being 
alone, and that he tends to have little interaction in both 
work and social settings.  Despite his loner tendencies, as 
previously discussed, the veteran has a girlfriend with whom 
he resides.  Also, he reported having a "very good" 
relationship with his brothers at the May 2004 VA examination 
and one of his brothers visited him every couple of weeks.  

In light of the veteran's testimony, the Board recognizes 
that he has difficulty with personal relationships.  However, 
the fact that he maintains a good relationship with his 
siblings and a friend with whom he resides, suggests that he 
does not have an inability to establish and maintain personal 
relationships.  Therefore, the veteran's impairment in this 
area is not significant enough to warrant a 70 percent rating 
at this time.

Also pertinent to this rating criterion, the veteran has, for 
the most part, remained employed full-time throughout this 
appeal.  He indicated at his May 2004 VA examination that his 
longest job was thirteen years in a maintenance warehouse.  
He left this job in 1994.  He then worked in computer 
services until 1998.  After this he continued working in odd 
jobs through temporary service companies.  The veteran 
testified at his June 2007 Board hearing that he had been in 
his most recent job, construction, for a little over one 
year.  

Although the veteran testified that he has held over 200 jobs 
since service separation, he stated at his May 2004 VA 
examination that he got along okay with all of his 
supervisors and coworkers.  Moreover, he has not indicated 
that he was fired from any of these positions for behavior 
stemming from his service-connected PTSD or for any other 
reason.  The Board finds that the veteran's ability to 
maintain full-time employment weighs heavily against 
increasing his disability rating in excess of 50 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2007).

Turning to evidence favorable to the veteran's appeal, VA 
medical records show that he sought anger management therapy 
during this appeal.  The Board acknowledges that such 
evidence tends to demonstrate that the veteran meets the 
criteria under a 70 percent evaluation with regard to 
impaired impulse control.  Nevertheless, the Board finds that 
these problems alone do not appear to be severe enough to 
warrant a higher evaluation.  Although he admitted to yelling 
at people and occasionally pushing people at the May 2004 VA 
examination, he also stated that he has never hurt anyone 
physically.  Thus, it does not appear that he is in 
persistent danger of hurting himself or others.  The veteran 
clearly has difficulty with irritability and anger; however, 
the Board concludes that his anger problems are not of such 
severity to warrant a higher evaluation in light of his 
entire disability picture.  See 38 C.F.R. § 4.7 (2007).

In addition to anger problems, the veteran reported visual 
hallucinations at his May 2004 VA examination; he denied any 
audio hallucinations.  Specifically, the veteran reported 
that sometimes he saw Vietnamese walking around his house 
after having a service-related nightmare.  Such evidence is 
suggestive of a symptom more consistent with a 100 percent 
disability rating; however, as with the veteran's anger 
problems, it concludes that, standing alone, it is not 
sufficient symptomatology to warrant a higher evaluation.  
Id. 

Finally, the Board notes that there is evidence that the 
veteran has some difficulty adapting to stressful 
circumstances, a symptom more consistent with a 70 percent 
rating.  He indicated that he avoided stimuli that reminded 
him of Vietnam; crying children evoke a particularly negative 
response.  However, the veteran has also shown an ability to 
deal with his symptomatology and function relatively well, as 
indicated by the above discussion of medical evidence.  Thus, 
even though he somewhat exhibits a symptom more consistent 
with a higher rating, the severity of such symptom is not 
significant enough to warrant a higher rating in light of the 
veteran's entire disability picture.  Id. 

As discussed, the Board concludes that the veteran is not 
entitled to a higher evaluation based on either of his three 
symptoms, which are more consistent with a higher disability 
evaluation.  The Board has also considered whether evidence 
of persistent visual hallucinations, some difficulty adapting 
to stressful circumstances, and impaired impulse control 
entitles the veteran to a higher initial evaluation.  The 
Board concludes that it does not because such symptomatology 
does not appear to impact the veteran's employment to a 
degree sufficient to support a higher initial rating.  See 
May 2004 VA examination report where veteran states that he 
has never been fired from a job (despite anger problems).  
Moreover, the Board finds that despite exhibiting a few 
severe symptoms, the veteran's total disability picture is 
more consistent with that contemplated by his 50 percent 
evaluation.  

As previously mentioned, the purpose of the rating schedule 
is to compensate for impairment in earning capacity.  
Therefore, although the Board considers both social and 
occupational impairment, the Board may not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2007).  In the present case, the 
veteran demonstrates symptomatology that obviously has some 
impact on his occupation, as evidenced by his numerous jobs 
and preference for isolating work.  However, the effect is 
not significant enough to warrant a 70 or 100 percent 
evaluation.  Rather, the veteran's more severe symptoms, 
particularly his anger issues, appear to have had more effect 
on his personal relationships and ability to function in 
social situations.  Thus, 38 C.F.R. § 4.7 does not apply, and 
a 50 percent evaluation more nearly approximates the 
veteran's current severity level for PTSD.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains three Global 
Assessment of Functioning (GAF) scores ranging from 45 to 70.  
These scores further support the veteran's current 50 percent 
disability evaluation, and do not support the assignment of a 
higher rating.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  Although GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability rating.

The veteran was assigned a "current" GAF score of 45 based 
on his assessment at the May 2004 VA examination, and the 
examiner indicated that over the past year the veteran's GAF 
was no higher than 50.  A GAF score of 41 to 50 indicates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school function (e.g., no friends, 
unable to keep a job).  The veteran was also assigned a GAF 
score of 70 at a March 2004 VA psychological assessment.  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  No rationale was provided in conjunction with 
any of the above GAF scores.

The GAF scores are not the only factor considered in 
disability ratings.  In fact, the ratings schedule does not 
even include them in the diagnostic criteria for PTSD.  
However, such assessments are useful and for consideration 
when evaluating the entire record of evidence.  In the 
present case, the Board concludes that the veteran's scores 
are reflective of his current disability picture rated as 50 
percent disabling.  In this regard, the veteran exhibits some 
serious symptoms (e.g., anger problems; hallucinations) and 
some mild to moderate symptoms (e.g., short-term memory loss; 
able to keep a job; depressed mood; few interpersonal 
relationships).  Therefore, despite the somewhat wide 
disparity between the veteran's scores, these scores indicate 
that the veteran exhibits some serious impairment; such 
impairment, and its impact on the veteran's earning capacity, 
is adequately reflected in his current 50 percent disability 
evaluation.

In sum, the Board concludes that a rating in excess of 50 
percent is not warranted, and that a 50 percent rating most 
closely approximates the veteran's impairment due to PTSD.  
In reaching its decision, the Board considered the benefit-
of-the-doubt rule; however, the preponderance of the evidence 
is against a higher evaluation, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The veteran is free, 
of course, to reopen his claim for an increased rating at any 
time with the RO, particularly if his disability picture 
changes significantly.  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


